Citation Nr: 1121370	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to August 1945.  He died in July 2008; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the appellant's claim for service connection for the cause of the Veteran's death.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that, in particular relation to the appellant's current claim, the United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for claims for dependency and indemnity compensation (DIC) under the VCAA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.  at 352-53.

In October 2008, the appellant was sent VCAA notice letters in response to her application for benefits.  However, the letter did not comply with the notice elements set forth in Hupp.  Accordingly, a remand is required so that the appellant may be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her claim in compliance with Hupp. 

The Board further notes that the record contains evidence that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the award of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his death certificate, the Veteran died in July 2008.  The death certificate lists chronic obstructive pulmonary disease as the immediate cause of death.  At the time of his death, the Veteran was service connected for simple comminuted right tibia fracture extending into the knee joint, rated as 30 percent disabling; simple complete interior articular process and facets third lumbar vertebra fracture, rated as 20 percent disabling; simple complete comminuted left tibia fracture, rated as 10 percent disabling; simple complete comminuted right femur middle one-third fracture with leg shortening, rated as 10 percent disabling; and history of right chest contusion with pulmonary embolism of right popliteal space, rated as 10 percent disabling; .

The appellant contends that service connection for the cause of the Veteran's death should be granted because he experienced pulmonary embolisms during service, for which he was service connected, that stemmed from an in-service truck accident in which he sustained multiple injuries.  She has testified on multiple occasions that she believes the in-service injury that led to his pulmonary embolisms also contributed to the later development of the chronic obstructive pulmonary disease that caused his death.  A review of the medical records reveals that the Veteran carried a diagnosis of chronic obstructive pulmonary disease that was identified in July 2005 as "extremely severe" and had been treated for lesions on his lungs as early as March 1972.  

In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Further, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, VA obtained a medical opinion in October 2010.  However, that VA examiner based his opinion in large part on his finding that the Veteran had a "longstanding heavy cigarette usage" that, the examiner found, largely caused the chronic obstructive pulmonary disease that led to his death.  However, this statement appears to be incorrect, based on statements from the Veteran's widow and daughter that the Veteran had not smoked since at least 1982, as well as multiple private and VA treatment records that reference the Veteran's 10 pack-year history that ceased prior to the 1970s.  To the extent that the conclusions reached by the October 2010 VA examiner are based on incorrect assumptions regarding the Veteran's history of cigarette smoking, the Board finds that the opinion is inadequate, and further development is required.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

The Board thus finds that a supplemental VA medical opinion must be obtained in order to properly assess the appellant's cause of death claim.  The opinion must address the etiology of the Veteran's chronic obstructive pulmonary disease as well as whether his death was related in any way to his active military service.  In particular, the opinion must specifically discuss the fact that the Veteran is documented to have a 10 pack-year history of smoking, not a 50 pack-year history as erroneously found by the October 2010 VA examiner, in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant and her representative must be sent a VCAA letter that complies with Hupp, supra.  The appellant should be given opportunity to respond.

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the appellant's claims file.

3.  After securing any additional records, the claims file must be forwarded to a VA physician for a medical opinion.  The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the principal or a contributory cause of the Veteran's death began during his military service or otherwise developed as a result of disease or injury coincident with military service.  The physician must specifically discuss the Veteran's smoking history of 10 pack-years, not 50 pack-years, in the context of any negative opinion that attributes his chronic obstructive pulmonary disease to a history of cigarette smoking.  The physician must provide the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

4.  After the requested opinion report has been completed, the report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the physician.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



